DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020, and 09/09/2019 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Claim 1:
“a first regulator” paired with the function of “to which a delivery pressure of the first hydraulic pump is introduced and that controls a displacement volume of the first hydraulic pump such that a torque consumed by the first hydraulic pump does not exceed a first allowable torque” 
The corresponding structure for the “first regulator” 10 is discussed in paragraph [0032]-[0034] which includes a differential piston 10e and tilting control valve 10b, etc., (structures within box 10 as seen in Fig. 1).


“a first operation drive section” paired with the function of “to which the first output pressure is introduced and with the first operation drive section, the first regulator corrects a horsepower control starting pressure for securing the first allowable torque so as to be smaller by the first output pressure thereby to control the displacement volume of the first hydraulic pump such that a sum of the torques consumed by the first and second hydraulic pumps does not exceed a predetermined value”
The corresponding structure for the “first operation drive section” is denoted as 10j in paragraph [0072] and appears to be a pressure chamber that controls the position of the spool of valve 10b by pushing against the biasing spring as seen in Fig. 1.


“a second regulator” paired with the function of “to which a delivery pressure of the second hydraulic pump is introduced and that controls a displacement volume of the second hydraulic pump such that a torque consumed by the second hydraulic pump does not exceed a second allowable torque”
The corresponding structure for the “second regulator” 11 is discussed in paragraph [0038]-[0040] which includes a differential piston 11e and tilting control valve 11b, etc. (structures within box 11 as seen in Fig. 1).

 “a first valve device” paired with the function of “generates a first output pressure to feed back the torque consumed by the second hydraulic pump to the first regulator based on the delivery pressure of the second hydraulic pump”
The corresponding structure for the “first valve device” 12 is discussed in paragraph [0034] which discloses a pressure reducing valve.


The corresponding structure for the “second valve device” 15 is discussed in paragraph [0037] which discloses a proportional solenoid valve.

“a second operation drive section” paired with the function of “to which the second output pressure is introduced for correcting the horsepower control starting pressure for securing the second allowable torque so as to be smaller by the second output pressure” 
The corresponding structure for the “second operation drive section” 11i discussed in paragraph [0075] and appears to be a pressure chamber that controls the position of the spool of valve 11b by pushing against a biasing spring as seen in Fig. 1. 

“an output pressure corrector” paired with the function of “limiting the first output pressure of the first valve device such that the first output pressure of the first valve device does not exceed the horsepower control starting pressure for securing the second allowable torque corrected by the second operation drive section”
The corresponding structure for the “output pressure corrector” 12b is discussed in paragraph [0037], and appears to refer to a pilot pressure port/chamber of the pressure reducing valve 12b; alternatively, “the output pressure corrector” is also discussed in paragraph [0171] which appears to refer to a computer functions including a subtractor 50g, the minimum value selector 50h, and the current command calculating table 50i within the controller 50B.

Claim 2:
For claim 2, “the first valve device”, “the second valve device”, and “the output pressure corrector” are no longer interpreted under U.S.C. 112(f) as sufficient structure is recited in claim 2 for performing the claimed functions. The first valve device is a variable pressure reducing valve, the second valve is a proportional solenoid valve, and the output pressure corrector includes a pressure receiving section in the variable pressure reducing valve.


Claim 4:
Claim 4, “a plurality of operation devices” paired with the function of “commanding respective drives of the plurality of actuators for shifting the directional control valves corresponding thereto”.
The corresponding structure for the “plurality of operation devices” 60a, 60b, 60c, 60d, 60e, 60f, 60g, and 60h are disclosed in paragraph [0043] as operation levers or the like.




For claim 5, “the output pressure corrector”, “the first valve device”, and “the second valve device” are no longer interpreted under U.S.C. 112(f) as sufficient structure is recited in claim 5 for performing the claimed functions. The output pressure corrector is a function of the controller, the first valve device is a proportional solenoid valve, and the second valve device is a second proportional solenoid valve.

 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a hydraulic drive system for a construction machine including the combination of limitations as recited in claim 1. 
The present invention solves the problem of the boom raising lagging behind the operation of the swing motor due to the large torque consumed by the third hydraulic 
The closest prior art of record, Narazaki et al. (US 8006491), discloses a hydraulic drive system for a construction machine with many limitations of claim 1, including a first variable hydraulic pump 1 with a first regulator 6 and second variable hydraulic pump 3 with a second regulator 7, both pumps driven by a prime mover 5, a first valve device 14 that feeds back pressure output from the second pump into the first regulator, wherein the first pump feeds a boom cylinder and the second pump feeds a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ariga et al. (US 7076947), Ariga et al. (US 7272928), Narazaki et al. (US 8006491), Takahashi et al. (US 10676898), Okano et al. (US 9181684), Nakamura et al. (US 8162618), Nakamura (US 6183210), Nakamura (US 8371117), Nakamura et al. (US 9341198) all disclose pertinent hydraulic drive systems with variable displacement pump controls having a similar configuration to as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        June 8, 2021